Citation Nr: 0911209	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right hip.

4.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left hip.

5.  Entitlement to a disability rating in excess of 30 
percent for degenerative disc disease of the lumbar spine 
with radiculitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to November 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, in a 
letter received by the RO in  December 2008, the Veteran 
withdrew his appeal as to the issues currently on appeal 
before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issues of a disability rating in excess of 10 percent for 
patellofemoral syndrome of the right knee; a disability 
rating in excess of 10 percent for patellofemoral syndrome of 
the left knee; a disability rating in excess of 10 percent 
for osteoarthritis of the right hip; a disability rating in 
excess of 10 percent for osteoarthritis of the left hip; and 
a disability rating in excess of 30 percent for degenerative 
disc disease of the lumbar spine with radiculitis, have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

Prior to promulgation of a decision in the appeal, in a 
letter received by the RO in  December 2008, the Veteran 
withdrew his appeal as to the issues of a disability rating 
in excess of 10 percent for patellofemoral syndrome of the 
right knee; a disability rating in excess of 10 percent for 
patellofemoral syndrome of the left knee; a disability rating 
in excess of 10 percent for osteoarthritis of the right hip; 
a disability rating in excess of 10 percent for 
osteoarthritis of the left hip; and a disability rating in 
excess of 30 percent for degenerative disc disease of the 
lumbar spine with radiculitis.  As he has withdrawn the 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Since the claims currently on 
appeal have been withdrawn, the provisions of the VCAA are 
not for application.


ORDER

The claim for entitlement to a disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee is 
dismissed.

The claim for entitlement to a disability rating in excess of 
10 percent for patellofemoral syndrome of the left knee is 
dismissed.

The claim for entitlement to a disability rating in excess of 
10 percent for osteoarthritis of the right hip is dismissed.

The claim for entitlement to a disability rating in excess of 
10 percent for osteoarthritis of the left hip is dismissed.

The claim for entitlement to a disability rating in excess of 
30 percent for degenerative disc disease of the lumbar spine 
with radiculitis is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


